ICJ_129_CertainCriminalProceedings_COD_FRA_2009-11-16_ORD_01_NA_00_FR.txt.      COUR INTERNATIONALE DE JUSTICE


        RECUEIL DES ARRE| TS,
 AVIS CONSULTATIFS ET ORDONNANCES


AFFAIRE RELATIVE Av CERTAINES
PROCE
    u DURES PE
             u NALES ENGAGEu ES
         EN FRANCE
   (RE
     u PUBLIQUE DU CONGO c. FRANCE)


   ORDONNANCE DU 16 NOVEMBRE 2009




            2009
     INTERNATIONAL COURT OF JUSTICE


      REPORTS OF JUDGMENTS,
   ADVISORY OPINIONS AND ORDERS


  CASE CONCERNING CERTAIN
   CRIMINAL PROCEEDINGS
         IN FRANCE
  (REPUBLIC OF THE CONGO v. FRANCE)


      ORDER OF 16 NOVEMBER 2009

                     Mode officiel de citation :
          Certaines procédures pénales engagées en France
 (République du Congo c. France), ordonnance du 16 novembre 2009,
                     C.I.J. Recueil 2009, p. 304




                           Official citation :
               Certain Criminal Proceedings in France
   (Republic of the Congo v. France), Order of 16 November 2009,
                     I.C.J. Reports 2009, p. 304




                                          No de vente :
ISSN 0074-4441
ISBN 978-92-1-071069-5
                                          Sales number    960

                           16 NOVEMBRE 2009

                            ORDONNANCE




 CERTAINES PROCE u DURES PE
                          u NALES
     ENGAGE u ES EN FRANCE
(RE
  u PUBLIQUE DU CONGO c. FRANCE)




 CERTAIN CRIMINAL PROCEEDINGS
           IN FRANCE
(REPUBLIC OF THE CONGO v. FRANCE)




                           16 NOVEMBER 2009

                                ORDER

               304




                              COUR INTERNATIONALE DE JUSTICE

    2009                                     ANNÉE 2009
16 novembre
Rôle général
   no 129                                   16 novembre 2009


                       AFFAIRE RELATIVE Av CERTAINES
                       PROCE
                           u DURES PE
                                    u NALES ENGAGEu ES
                                EN FRANCE
                              (RE
                                u PUBLIQUE DU CONGO c. FRANCE)




                                           ORDONNANCE


               Présents : M. OWADA, président ; M. TOMKA, vice-président ; MM. SHI,
                          KOROMA, AL-KHASAWNEH, SIMMA, KEITH, BENNOUNA,
                          SKOTNIKOV, CANÇADO TRINDADE, YUSUF, GREENWOOD, juges ;
                          M. COUVREUR, greffier.


                   La Cour internationale de Justice,
                  Ainsi composée,
                  Après délibéré en chambre du conseil,
                  Vu l’article 48 du Statut de la Cour et les articles 31, 44, paragraphes 1
               et 2, 48 et 101 de son Règlement,
                  Vu la requête déposée au Greffe de la Cour le 9 décembre 2002, par
               laquelle la République du Congo, se référant à l’article 38, paragraphe 5,
               du Règlement de la Cour, a entendu introduire une instance contre la
               République française au sujet d’un différend relatif à certaines procé-
               dures pénales engagées en France,
                  Vu la lettre du ministre français des affaires étrangères, datée du
               8 avril 2003 et reçue au Greffe le 11 avril 2003, par laquelle la France a
               expressément accepté la compétence de la Cour pour connaître de la
               requête,

               4

305     CERTAINES PROCÉDURES PÉNALES (ORDONNANCE 16 XI 09)


   Vu l’ordonnance du 17 juin 2003 par laquelle la Cour s’est prononcée
sur la demande en indication de mesure conservatoire présentée par la
République du Congo le 9 décembre 2002,
   Vu l’ordonnance du 11 juillet 2003 par laquelle le président de la Cour
a fixé aux 11 décembre 2003 et 11 mai 2004 les dates d’expiration des
délais pour le dépôt, respectivement, du mémoire de la République du
Congo et du contre-mémoire de la République française,
   Vu le mémoire et le contre-mémoire dûment déposés par les Parties
dans ces délais,
   Vu l’ordonnance du 17 juin 2004, par laquelle la Cour a autorisé la
présentation d’une réplique de la République du Congo et d’une duplique
de la République française, et a fixé au 10 décembre 2004 et au
10 juin 2005, respectivement, les dates d’expiration pour le dépôt de ces
pièces de procédure,
   Vu les ordonnances en date des 8 décembre 2004, 29 décembre 2004,
11 juillet 2005 et 11 janvier 2006, par lesquelles ces délais, compte tenu
des raisons invoquées par la République du Congo et de l’accord des
Parties, ont été reportés, successivement, au 10 janvier 2005, au
11 juillet 2005, au 11 janvier 2006 puis au 11 juillet 2006 pour le dépôt
de la réplique, et au 10 août 2005, au 11 août 2006, au 10 août 2007
puis au 11 août 2008 pour le dépôt de la duplique,
   Vu la réplique et la duplique dûment déposées par les Parties dans ces
délais, tels que prorogés en dernier lieu ;
   Considérant que, par lettres datées du 2 octobre 2008, le greffier a
informé les Parties que la Cour avait estimé, compte tenu de certains
développements intervenus devant les juridictions françaises, qu’il était
prématuré d’envisager à ce stade la tenue d’audiences en l’affaire ; et
qu’aucune communication des Parties n’a été reçue au Greffe suite à ces
correspondances ;
   Considérant que, par lettre datée du 23 juillet 2009, le greffier, compte
tenu du délai écoulé depuis le dépôt de la réplique de la République du
Congo et de la duplique de la République française, a demandé à l’agent
du Congo d’informer la Cour de la façon dont son gouvernement envi-
sageait la suite de la procédure ; et que, par courrier en date du même
jour, le greffier a prié l’agent de la France, dans le cas où elle souhaiterait
également formuler des observations à ce sujet, de les communiquer à la
Cour ;
   Considérant que, par lettre datée du 19 octobre 2009, l’agent de la
France a porté à la connaissance de la Cour que son gouvernement
« [était] d’avis qu’il rev[enait] en premier lieu au Congo, Etat demandeur,
de faire connaître à la Cour ses vues concernant la suite de la procé-
dure » ; qu’elle a ajouté que, « [s]i le Congo entendait compléter les obser-
vations qu’il a faites dans son mémoire ou dans sa réplique, le Gouver-
nement français n’aurait pas d’objection à ce qu’il soit accédé à une telle

5

306     CERTAINES PROCÉDURES PÉNALES (ORDONNANCE 16 XI 09)


demande » ; et qu’elle a précisé que « [l]a France devrait dans ce cas alors
disposer, conformément au principe de l’égalité des Parties, d’un délai
identique à celui qui serait accordé au Congo pour répondre aux obser-
vations complémentaires de celui-ci » ;
   Considérant que, au cours d’une réunion que le président de la Cour a
tenue avec les agents des Parties le 10 novembre 2009, la République du
Congo a donné un certain nombre d’explications sur l’état des procé-
dures judiciaires en France et sur les questions juridiques que la Cour
aurait encore, selon elle, à trancher, et a indiqué qu’elle souhaitait pou-
voir s’exprimer dans une nouvelle pièce de procédure et avait besoin d’un
délai de trois mois pour la préparation de cette pièce ; et considérant que
la République française s’est référée à la correspondance, en date du
19 octobre 2009, de son agent et a confirmé qu’elle ne voyait pas d’objec-
tion à la présentation d’observations complémentaires par le Congo, à la
condition de pouvoir disposer d’un délai identique de trois mois pour
répondre à celles-ci ;
   Compte tenu de l’accord des Parties et des circonstances exception-
nelles de l’espèce,
  Autorise la présentation d’une pièce additionnelle du Congo suivie
d’une pièce additionnelle de la France ;
  Fixe comme suit les dates d’expiration des délais pour le dépôt de ces
pièces de procédure :
  Pour la pièce additionnelle de la République du Congo, le 16 février
2010 ;
  Pour la pièce additionnelle de la République française, le 17 mai 2010 ;
  Réserve la suite de la procédure.

   Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le seize novembre deux mille neuf, en trois exem-
plaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République du
Congo et au Gouvernement de la République française.


                                                       Le président,
                                              (Signé) Hisashi OWADA.
                                                         Le greffier,
                                            (Signé) Philippe COUVREUR.




6


PRINTED IN THE NETHERLANDS



                       ISSN 0074-4441
                       ISBN 978-92-1-071069-5

